         Case 1:18-cv-10138-ALC Document 102 Filed 05/12/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANTHONY DRAYTON, ROBERT LEWIS and
SANTOS SEDA, individually and on behalf of
all other person similarly situated,

                                 Plaintiffs,
                                                              1:18-cv-10138 (ALC)
                     -against-
                                                              OPINION AND ORDER
THE CITY OF NEW YORK and THE NEW
YORK CITY DEPARTMENT OF
EDUCATION,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

                                          INTRODUCTION

       Plaintiffs Anthony Drayton, Robert Lewis and Santos Seda (“Named Plaintiffs”) bring

this suit individually, and on behalf of all others similarly situated, against Defendants the City

of New York and the New York City Department of Education (“Defendants”) pursuant to the

Fair Labor Standard Act (“FLSA”). Specifically, Plaintiffs allege the Defendants engaged in a

pattern and practice of failing to pay them and putative class members all of their earned

overtime wages. After careful consideration, Defendants’ motion to dismiss and its motion for a

more definite statement are DENIED.

                                           BACKGROUND

       Unless otherwise indicated, the following facts are drawn from Plaintiff’s Complaint and

are assumed as true for the purposes of this motion to dismiss. Named Plaintiffs are members of

the American Federation of State, County and Municipal Employees, District 37 and Local 983.

First Am. Compl., ¶ 9–11 [hereinafter “FAC”]. Mr. Drayton is employed by the Defendant City

of New York within the Department of Parks and Recreation; Mr. Lewis is employed by the

Defendant City of New York within the Department of Parks and Recreation and Department of


                                                  1
          Case 1:18-cv-10138-ALC Document 102 Filed 05/12/20 Page 2 of 5



Transportation; Mr. Seda is employed by the New York City Department of Education. Id.

Named Plaintiffs bring this action individually and on behalf of a putative class “consist[ing] of

the individuals who have opted-in to this action to date, as well as all similarly situated

individuals who worked for Defendants who were classified by Defendants as non-exempt

employees, who worked overtime and received any type of differential payment at any time

since October of 2015 at Department of Parks and Recreation (‘DPR’), and Department of

Transportation (‘DOT’) (the ‘Putative Collective’).” Id. ¶ 20.

         Named Plaintiffs and members of the putative class receive an hourly pay and additional

monies as a part of their regular rate of pay, including pro-rata differentials and night-shift

differentials. Id. ¶ 35. However, the Defendants do not incorporate such differentials in

calculating their regular rate of pay. Id. ¶ 37. As a result, such differentials are not included in

calculation of overtime rates. Id. ¶ 38–53.

                                            DISCUSSION

    I.      Motion to Dismiss

         When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a

court should “draw all reasonable inferences in [the plaintiff’s] favor, assume all well-pleaded

factual allegations to be true, and determine whether they plausibly give rise to an entitlement to

relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks

and citations omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).




                                                    2
         Case 1:18-cv-10138-ALC Document 102 Filed 05/12/20 Page 3 of 5



       The Court’s function on a motion to dismiss is “not to weigh the evidence that might be

presented at a trial but merely to determine whether the complaint itself is legally sufficient.”

Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985) (citation omitted). The Court should not

dismiss the complaint if the plaintiff has stated “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted).

Moreover, “the tenet that a court must accept a complaint’s allegations as true is inapplicable to

threadbare recitals of a cause of action’s elements, supported by mere conclusory statements.” Id.

at 663 (citation omitted).

       In 1938, Congress passed the FLSA to ensure fair labor standards that would protect the

general well-being of workers. 29 U.S.C. § 201. Concerning overtime work, the FLSA provides

“no employer shall employ any of his employees. . . for a workweek longer than forty hours

unless such employee receives compensation for his employment in excess of the hours above

specified at a rate not less than one and one-half times the regular rate which he is employed.” 29

U.S.C. § 207(a)(1). To plausibly allege an overtime violation, “a plaintiff must sufficiently allege

40 hours of work in a given workweek as well as some uncompensated time in excess of the 40

hours.” Lundy v. Catholic Health System of Long Is., Inc., 711 F.3d 106, 114 (2d Cir. 2013)

(citation omitted). Additionally, where, as here, “a plaintiff brings an FLSA claim ‘for and [o]n

behalf of himself . . . and other employees similarly situated,’ the complaint should indicate who

those other employees are, and allege facts that would entitle them to relief.” Zhong v. Aug. Aug.

Corp., 498 F. Supp. 2d 625, 628 (S.D.N.Y. 2007) (quoting FLSA § 216(b)).




                                                   3
          Case 1:18-cv-10138-ALC Document 102 Filed 05/12/20 Page 4 of 5



        Here, Defendants argue Named Plaintiffs’ First Amended Complaint should be dismissed

because it fails to sufficiently allege sufficient factual allegations concerning the putative

members. In particular, Defendants argue Named Plaintiffs were required to provide additional

details concerning the positions, jobs or duties of the individuals Named Plaintiffs seek to

represent through their putative class. The Court disagrees.

        As articulated by Zhong, one of the cases cited by the Defendants in their opening brief,

“courts have held that plaintiffs must, at least, provide ‘a modest factual showing sufficient to

demonstrate that they and potential plaintiffs . . . were victims of a common policy or plan that

violated the law.” Id. at 630 (quoting Realite v. Ark Restaurants Corp., 7 F.Supp.2d 303, 306

(S.D.N.Y.1998)) (emphasis added). In Zhong, another court in this district determined the

plaintiff had not made such a modest showing because he did not make a reference “to a policy

to which other employees are subject” and similarly did not “generally nor specifically name[] or

reference[] any other plaintiffs.” Id. at 631. By contrast, here, Plaintiffs provide some factual

allegations about putative class members, namely that they are non-exempt employees who

received a differential payment at some point since October of 2015. See FAC ¶ 20. Plaintiffs

further refer to the Defendants’ policy of miscalculating overtime rates by not taking into

account differential payments received as part of the regular pay. See id. ¶ 35–38. Therefore

Zhong is distinguishable from this case. Additionally, Defendants do not identify any controlling

precedent to support their proposition that Named Plaintiffs must allege sufficient detail

concerning the class members’ positions, job titles or responsibilities. 1 Accordingly, Defendants’

motion to dismiss Named Plaintiffs’ complaint is DENIED.



1
  To the extent Defendants wish to challenge Named Plaintiffs’ putative class defintions, such challenges can be
raised at the class certification stage. See Cohen v. Gerson Lehrman Grp., Inc., 686 F. Supp. 2d 317, 324 (S.D.N.Y.
2010) (quoting Indergit v. Rite Aid Corp., 2009 WL 1269250, at *4 (S.D.N.Y. May 4, 2009)) (“In short, once a


                                                         4
           Case 1:18-cv-10138-ALC Document 102 Filed 05/12/20 Page 5 of 5



    II.      Motion for a More Definite Statement

          Federal Rule of Civil Procedure 12(e) permits a party to “move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). This Rule

only applies where a pleading is “sufficiently intelligible for the district court to make out one or

more potentially viable legal theories . . . sufficient to survive a Rule 12(b)(6) motion . . . [but]

the pleading [is] also . . . so vague or ambiguous that the opposing party cannot respond to it . . .

with a pleading that can be interposed in good faith or without prejudice to himself.” Pelman ex

rel. Pelman v. McDonald’s Corp., 396 F. Supp. 2d 439, 443 (S.D.N.Y. 2005) (quoting 5C

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1376 at 311 (3d ed.

2004)). Rule 12(e) “is designed to remedy unintelligible pleadings, not to correct for lack of

detail.” In re Methyl Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig., 233 F.R.D. 133, 134

(S.D.N.Y. 2005) (citation omitted). Accordingly, since Defendants primarily seek additional

details concerning the members of the class and not clarification of Plaintiffs’ pleading,

Defendants’ motion for a more definite statement is DENIED.

                                                 CONCLUSION

          For the forgoing reasons, Defendants’ motion to dismiss and, in the alternative, a motion

for a more definite statement is DENIED.

SO ORDERED.

Dated:            May 12, 2020
                  New York, New York                  ____________________________________
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge


named plaintiff establishes individual standing, the issue of whether a named plaintiff can assert claims on behalf of
absent class members is determined at the class certification stage of the litigation.”).



                                                          5
